Citation Nr: 1209562	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to February 1983, from July 1985 to November 1987, and from September 1990 to January 1991.  The Veteran also had additional service with the Reserve Officer Training Corps (ROTC).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In June 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is also of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  During a period of active duty for training (ACDUTRA) with the Senior Reserve Officer Training Corps (SROTC) program, the Veteran developed contact dermatitis, for which he was treated with steroids.

3.  Medical opinion evidence indicates that the Veteran's current bilateral hip disability is related to his steroid treatment during ACDUTRA, and there is no contrary medical opinion evidence of record.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hip disability are met.  38 U.S.C.A. §§ 101(22)-(24), 1110, 1131, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's ROTC service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The term ACDUTRA includes duty performed by a member of a SROTC program when ordered to such duty for the purpose of training or a practice cruise under Chapter 103 of Title 10 U.S. Code that must be completed by the member before the member is commissioned, and which must be for a period of at least four continuous weeks.  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4); cf. 38 C.F.R. § 3.700(a)(1)(ii) (2002) (time spent by members of the ROTC in drills as part of their activities as members of the corps is not active service).  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6 (c)(4)(ii). 

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hip disability is warranted.

Here, the Veteran has a current bilateral hip disability, documented, for example, in letters from his private physicians.

During his Board hearing, and in various written statements, the Veteran has asserted that his current bilateral hip disability is due to steroid treatment while attending ROTC Advanced Camp at Fort Riley, Kansas, in July 1988.  The Veteran stated that he developed contact dermatitis, which was treated with multiple steroids.

Initially, addressing the Veteran's ROTC Advanced Camp service, the Board notes that the record reflects that the Veteran had orders to report for Advanced Camp training from June 10, 1988 to July 21, 1988 pursuant to Army Regulation 145-1 (regulation prescribing policies and general procedures for administering the SROTC program).  The SROTC Advanced Camp is a program required prior to commission.  See Army Regulations 145-1, Sections 5.7, 5.8.  Moreover, the Veteran's period of duty at Advanced Camp was for a period of more than four weeks.  As such, the June to July 1988 period of Advanced Camp is considered ACDUTRA under governing laws and regulations.  10 U.S.C. § 2109A (West 2002); 38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4).  

Service treatment records from July 1988 reflect complaints of leg swelling and rash.  The impression was contact dermatitis and cellulitis.  The Veteran was hospitalized and treated with antibiotics and Prednisone (steroid).

Several medical opinions of record indicate that the Veteran's current degeneration of the bilateral hips is related to the steroids he was prescribed during service in 1988.  Medical opinions from Dr. Howard at the McBride Clinic and Dr. Kirkpatrick at Oklahoma Sports and Orthopedics Institute state that the Veteran's avascular necrosis (premature degeneration of the hip joints) was most likely caused by the steroids administered during service.  Dr. Howard and Dr. Kirkpatrick both noted that the Veteran did not have a history of any other medical problems that would contribute to his bilateral hip disability.  The physicians also stated that the severity of the Veteran's hip condition was rare in someone his age without some underlying event-in this case, the steroid doses administered in 1988.

The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that an examiner relied on the assertions of the appellant does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, as indicated above, the Veteran's contentions regarding the administration of steroids during service are documented in the service treatment records.  Hence, the Board accepts as credible and probative the medical opinion evidence that is based, in part, on these credible lay assertions.  Significantly, on the question of medical nexus between current bilateral hip disability and service, there is no contrary objective evidence or opinion of record.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a bilateral hip disability are met.


ORDER

Service connection for a bilateral hip disability is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


